DETAILED ACTION
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US 2019/0087661) describes a method performing steps to receive an input video of a ball gameplay, wherein the input video was captured using a stationary camera, wherein the frames of the input video comprises a goal; identify a region of interest surrounding the goal by performing a first computer vision algorithm on the input video; detect a ball within the region of interest during a shot attempt and determining a trajectory of the ball by performing a second computer vision algorithm on the input video, and identify a player relevant to the shot attempt based on the trajectory of the ball.
Marty et al. (US 2014/0301598) describes a 2-D composite image with a trajectory of a ball can be generated by capturing a series of 2-D images from a video camera at a determined position, such as a fixed position, and then superimposing the position and size of the basketball in each of the multiple images onto one of the images in the series.
Lindner et al. (US 2014/0285669) describes a possible interaction between the camera module and the cameras for monitoring the goal line plane can be that a sector in the playing field region in front of the framework is monitored by such a camera module in order to determine the trajectory, i.e., the flight path of a playing body moving in the direction of the goal.
Tsai (US 2017/0340949) describes an apparatus includes a game execution module configured to operate a basketball game based upon the plurality of received game parameters and record a score of the basketball game based on signals received from the score sensor indicative of the ball passing through the hoop.
Harold Leslie Barnes (GB 2342050) describes a number of video cameras to view the goal mouth. The output of the video cameras is directed to a video mixer, which superimposes the images on each other and provides an output to a video recorder and monitor. The system is then used to determine whether a football has crossed the goal line.
Frenz (US 2018/0050233) describes a system for monitoring objects thrown or hit by an athlete comprising: an electronic display, wherein the electronic device contains arrangement of light-emitting devices for displaying targets to the athlete; one or more cameras, wherein at least one camera is positioned to observe the electronic display; and a computer couple to the electronic display and the one or more cameras, wherein the computer uses video from the one or more cameras to determine relative to the electronic display where an object is thrown or hit, wherein the computer further determines the trajectory of the object based on a frame-by-frame analysis of the video, wherein the computer further determines a termination point of a thrown or hit object based on an abrupt change in the trajectory of the object, wherein the computer further determines whether the termination point corresponds to a portion of the electronic display, wherein determining whether the termination .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Billie Jean Smith on 6/8/2020.

The application has been amended as follows: 
Regarding claim 1, on line 2, after the words “game ball”, delete the words “and a scoring area”.
Regarding claim 1, on line 8, after the words “analyzing the camera data”, replace the words “from only the scoring area” by inserting the words -- using an overlay over the camera data --.
Regarding claim 21, on line 2, after the words “at least one”, replace the words “overlay over” by inserting the words -- collision box overlaying --.
Reasons for Allowance
Claims 1-3, 5-12, 14-17 and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1-3, 5-12 and 21-22, none of the cited prior art of references, teach either individually or in combination, to analyze the camera data using an overlay over the camera data without using the sensor data on the game ball to determine make/miss data for each player for the selected ball game, wherein the camera data is acquired from a camera on smart glasses of each player playing the selected athletic ball game at remote game locations.
Regarding claim 14-17, none of the cited prior art of references, teach either individually or in combination, to analyze the real-time camera data from each player’s smart glasses using at least one collision box overlaying the real-time camera data to determine which player won the selected athletic game, wherein the real-time camera data is acquired from a camera incorporated in smart glasses worn by each player playing the selected athletic ball game at remote locations.
Regarding claims 19-20, none of the cited prior art of references, teach either individually or in combination, to analyze the data from each player’s smart glasses using an overlay over the camera data to determine how well each player played the selected athletic game, wherein the data including the camera data is acquired from a camera incorporated in the smart glasses worn by each player playing a selected athletic ball game at remote locations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JWALANT B AMIN whose telephone number is (571)272-2455.  The examiner can normally be reached on Monday-Friday 10am - 630pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JWALANT AMIN/Primary Examiner, Art Unit 2612